Title: To George Washington from Clement Biddle, 17 November 1788
From: Biddle, Clement
To: Washington, George



Philadelphia Nov. 17: 1788

By Capt. Ingraham in the Brig Laurel I shipped you one hundred Weight of Sheet Iron for Plowmoulds of which the Bill is enclosed—I have searched every Store where I thought it likely to find two pieces of fine Irish Linen to answer to the Pattern you sent me they asked me 7/ for some not so fine and two pieces for Sale at the Venders stal are limited at 8/2 which I think are of Equal fineness with the Patterns but as I think the price high I shall wait your Answer (which may be here in time for Cap. Ellwood) whether to purchase them or not The Cloverseed is begining to Come in but not in such plenty yet as to be at the lowest price. I think it will Come lower this year than the last perhaps as low as 45/ ⅌ Bushel during the Winter. I am your Excellencys Most Obed. Servt

C. Biddle

